Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to the Restriction Requirement mailed on 05/14/2021, the Applicant elected with traverse Species I encompassing claims 1-13 by amending the independent claim 1 and the non-elected independent claim 14 on 07/07/2021. The Applicant argues that "Amended independent claims 1 and 15 have at least the corresponding special technical features..." The examiner respectfully disagrees, because the amended independent claim 1 is not a special technical feature, infra, as evidenced by the prior-art rejection of the amended independent claim 1. Therefore, the Applicant's argument is not persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
	Currently, claims 1-19 are pending of which non-elected method claims 15-19 being withdrawn.1 Elected claims 1-14 are examined below.

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 07/20/2020 ("07-20-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 07-20-20 IDS is being considered by the examiner.


Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PANEL AND DISPLAY DEVICE EACH HAVING SOLIDIFICATION INHIBITING LAYER SURROUNDING EACH SPACER INHIBITING SPREADING OF SEALANT TO THE SPACERS AND METHOD OF MANUFACTURING THE [[SAME]] DISPLAY PANEL

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear what is meant by "is configured to around each of the spacers to inhibit spreading of the sealant to the spacers" as the term "around" is not a verb. For the purpose of advancing the examination of the present application, the limitation above has been interpreted as follows:
	"is configured to surround each of the spacers to inhibit spreading of the sealant to the spacers"
	Claims 2-13 are indefinite, because they depend from the indefinite claim 1. 
	Independent claim 14 is indefinite for the same reason that the independent claim 1 is indefinite. 

A. Prior-art rejections based on Niboshi
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2012/0080671 A1 to Niboshi et al. ("Niboshi").
Fig. 2 of Niboshi has been provided to support the rejections below: 

    PNG
    media_image2.png
    310
    522
    media_image2.png
    Greyscale

Regarding independent claim 1, Niboshi teaches a display panel (see Fig. 2 for example), comprising:
	a first substrate 30 and a second substrate 20 provided oppositely to each other (para [0065] - "As shown in FIGS. 1 and 2, the organic EL display device 1 includes an element substrate 30 (first substrate), a sealing substrate 20 (second substrate) facing the element substrate 30..."), and
	a sealant 5, spacers 17, and a solidification inhibiting layer 16 (para [0065] - "a first sealing member 5"; para [0082] - "The second sealing member 16 contains a spacer 17 which regulates a thickness of the resin member 14 (see FIG. 2). The spacer 17 is formed of, for example, SiO2 (silicon oxide).") between the first substrate 30 and the second substrate 20;
	wherein the solidification inhibiting layer 16 is provided between the sealant 5 and each of the spacers 17, and is configured to around each of the spacers 17 to inhibit spreading of the sealant 5 to the spacers 17 (Fig. 2 shows the spacers 17 that are physically separated from the sealant 5 by the second sealing member 16.).
	Regarding claim 2, Niboshi teaches a display panel (see Fig. 2 for example), comprising:
	a first substrate 30 and a second substrate 20 provided oppositely to each other (para [0065] - "As shown in FIGS. 1 and 2, the organic EL display device 1 includes an element substrate 30 (first substrate), a sealing substrate 20 (second substrate) facing the element substrate 30..."), and
	a sealant 14, spacers 17, and a solidification inhibiting layer 16 (para [0077] - "The resin member 14 is used to improve the mechanical strength of the organic EL 2 (silicon oxide).") between the first substrate 30 and the second substrate 20;
	wherein the solidification inhibiting layer 16 is provided between the sealant 16 and each of the spacers 17, and is configured to around each of the spacers 17 to inhibit spreading of the sealant 16 to the spacers 17 (Fig. 2 shows the spacers 17 that are physically separated from the sealant 14 by the second sealing member 16.),
	wherein the sealant 14 comprises a polymerizable organic material (para [0077] - "Examples of the resin forming the resin member 14 include ultraviolet curable resins and thermosetting resins, such as acrylic resins, epoxy resins, etc.").
	A limitation of "and the solidification inhibiting layer is configured to inhibit the organic material in contact with the solidification inhibiting layer from being polymerizable during solidification" does not structurally distinguish the claimed display panel over that of Niboshi, because it is directed to an intended use or property of the solidification inhibiting layer. Because Niboshi teaches all of the structural limitations of the claimed display panel, Niboshi is reasonable capable of being used or exhibiting the intended property of the solidification inhibiting layer of the claimed display panel.
	Regarding claim 12, Niboshi teaches the solidification inhibiting layer 16 that surrounds one end of each spacer 5. 
	Regarding claim 13, Niboshi teaches the spacers 5 that are shaped as columns. 
Regarding independent claim 14, Niboshi teaches a display device (para [0012] - "an organic EL display device") comprising a display panel (see Fig. 2 for example), wherein the display device comprises: 
	a first substrate 30 and a second substrate 20 provided oppositely to each other (para [0065] - "As shown in FIGS. 1 and 2, the organic EL display device 1 includes an element substrate 30 (first substrate), a sealing substrate 20 (second substrate) facing the element substrate 30..."), and
	a sealant 5, spacers 17, and a solidification inhibiting layer 16 (para [0065] - "a first sealing member 5"; para [0082] - "The second sealing member 16 contains a spacer 17 which regulates a thickness of the resin member 14 (see FIG. 2). The spacer 17 is formed of, for example, SiO2 (silicon oxide).") between the first substrate 30 and the second substrate 20;
	wherein the solidification inhibiting layer 16 is provided between the sealant 5 and each of the spacers 17, and is configured to around each of the spacers 17 to inhibit spreading of the sealant 5 to the spacers 17 (Fig. 2 shows the spacers 17 that are physically separated from the sealant 5 by the second sealing member 16.).


B. Prior-art rejections based on Nakazawa
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2014/0284590 A1 to Nakazawa et al. ("Nakazawa").
	Fig. 5 of Nakazawa has been provided to support the rejections below:



    PNG
    media_image3.png
    378
    785
    media_image3.png
    Greyscale

Regarding independent claim 1, Nakazawa teaches a display panel (see Fig. 5 for example), comprising:
	a first substrate 71 and a second substrate 11 provided oppositely to each other (para [0062] - "The transparent substrate 11"; para [0085] - "As has been illustrated in FIG. 1, the organic-EL-element-side substrate 70 has the substrate 71."), and
	a sealant 95 and/or 99 (para [0088] - "Concaves 95a are made in the front surface of the sealing layer 95..."; para [0124] - "The sealing layer 95 is not particularly limited as far as the layer can exhibit barrier performance against water vapor or oxygen, and is further transparent. Examples thereof include...a transparent resin film..."; para [0130] - "Thereafter, as illustrated in FIG. 2, an adhesive layer 99 is filled in to a gap between the sealing layer 95 and the auxiliary electrode layer 19 to attain the integration/joint of the color filter 10 with the organic-EL-element-side substrate 70."; para [0131] - "Preferred examples of a material for forming this adhesive layer 99 include a thermo-curable adhesive and photocurable adhesive...Specific examples thereof include epoxy-type, acrylic-type, polyimide-type and synthetic-rubber-type adhesives and adhesive sheets."), spacers 17 (para [0088] - "convex pillars 17"), and a solidification inhibiting layer 18' (para [0072] - "The formation of solid film of the transparent electrode layer 18' makes is possible that the electroconductive auxiliary electrode layer 18 is formed on the respective tops 17a and sides 17b of the convex pillars 17..."; para [0073] - "The forming material of the transparent electrode layer 18' may be, for example, a transparent and electroconductive metal oxide. Examples of the metal oxide include indium tin oxide (ITO)...") between the first substrate 71 and the second substrate 11;

	Regarding claim 2, Nakazawa teaches the sealant 95 and/or 99 that comprises a polymerizable organic material (para [0124] - "The sealing layer 95 is not particularly limited as far as the layer can exhibit barrier performance against water vapor or oxygen, and is further transparent. Examples thereof include...a transparent resin film..."; para [0130] - "Thereafter, as illustrated in FIG. 2, an adhesive layer 99 is filled in to a gap between the sealing layer 95 and the auxiliary electrode layer 19 to attain the integration/joint of the color filter 10 with the organic-EL-element-side substrate 70."; para [0131] - "Preferred examples of a material for forming this adhesive layer 99 include a thermo-curable adhesive and photocurable adhesive...Specific examples thereof include epoxy-type, acrylic-type, polyimide-type and synthetic-rubber-type adhesives and adhesive sheets."
	A limitation of "and the solidification inhibiting layer is configured to inhibit the organic material in contact with the solidification inhibiting layer from being polymerizable during solidification" does not structurally distinguish the claimed display panel over that of Nakawaza, because it is directed to an intended use or property of the solidification inhibiting layer. Because Nakawaza teaches all of the structural limitations of the claimed display panel, Nakawaza is reasonable capable of being used 
	Regarding claim 4, Nakawaza teaches a first electrode layer 85 (para [0087] - "upper side transparent electrode 85") on the first substrate 71; 
	an auxiliary electrode layer 18 or 18" (para [0072] - "The auxiliary electrode layer 18 is configured as the so-called solid film which is a transparent electrode layer 18'."; para [0139] - "a metal auxiliary electrode layer 18") on a side of the second substrate 11 facing the first substrate 71;
	wherein the spacers 17 (para [0078] - "An electroconductive material may be incorporated into the resin material constituting the convext pillars 17 to give electroconductivity thereto.") are configured to electrically connect the auxiliary electrode layer 18 or 18" with the first electrode 85 (see Fig. 5). 
	Regarding claim 5, Nakawaza teaches a plurality of organic light-emitting devices 80 (para [0091] - "organic electroluminescence elements 80") on the first substrate 71; 
	wherein the first electrode layer 85 is a common driving electrode (para [0115] - "The upper-side transparent electrode layer 85 is a layer for causing light generated in the white light emitting layer to be transmitted into the color filter side of the organic EL display device.") for the plurality of organic light-emitting devices 80. 
	Regarding claim 6, Nakawaza teaches each of the spacers 17 comprises a first end and a second end opposite to the first end,
	the first end electrically contacting the first electrode layer 85, the second end electrically contacting the auxiliary electrode layer 18 or 18", and the spacers 17 being electrically conductive (para [0078] - "An electroconductive material may be 
	Regarding claim 7, Nakawaza teaches the solidification inhibiting layer 18' that is provided (indirectly) on the first substrate 71, and provided (indirectly) on a side of the first electrode layer 85 facing away from the first substrate 71. 
	Regarding claim 8, Nakawaza teaches the solidification inhibiting layer 18' that is provided (indirectly) on the second substrate 11, and provided (indirectly) on a side of the auxiliary electrode layer 18" facing away from the second substrate 11. 
	Regarding claim 9, Nakawaza teaches the spacers 17 that are provided on the second substrate 11, and provided between the auxiliary electrode layer 18" and the second substrate 11, 
	a portion of the auxiliary electrode layer 18" overlapping with each of the spacers 17 protrudes toward the first substrate 71 to be electrically connected with the first electrode layer 85 (see Fig. 5).
	Regarding claim 10, Nakawaza teaches the solidification inhibiting layer 18' that is provided (indirectly) on the second substrate 11, and provided (indirectly) on a side of the auxiliary electrode layer 18" facing away from the second substrate 11. 
	Regarding claim 11, Nakawaza teaches the sealant 95 or 99 at least partially covers the organic light-emitting devices 80. 
	Regarding claim 12, Nakawaza teaches the solidification inhibiting layer 18' that surrounds one end of each spacer 17. 
Regarding claim 13, Nakawaza teaches the spacers 17 that are shaped as truncated cones (para [0069] - "Examples of the tapered shape include a circular truncated cone..."). 
	Regarding independent claim 14, Nakazawa teaches a display device (para [0207] - "The present invention is broadly usable in electronic industries including flat-panel displays"; para [0136] - "organic EL display device"), comprising a display panel (see Fig. 5 for example), wherein the display device comprises:
	a first substrate 71 and a second substrate 11 provided oppositely to each other (para [0062] - "The transparent substrate 11"; para [0085] - "As has been illustrated in FIG. 1, the organic-EL-element-side substrate 70 has the substrate 71."), and
	a sealant 95 and/or 99 (para [0088] - "Concaves 95a are made in the front surface of the sealing layer 95..."; para [0124] - "The sealing layer 95 is not particularly limited as far as the layer can exhibit barrier performance against water vapor or oxygen, and is further transparent. Examples thereof include...a transparent resin film..."; para [0130] - "Thereafter, as illustrated in FIG. 2, an adhesive layer 99 is filled in to a gap between the sealing layer 95 and the auxiliary electrode layer 19 to attain the integration/joint of the color filter 10 with the organic-EL-element-side substrate 70."; para [0131] - "Preferred examples of a material for forming this adhesive layer 99 include a thermo-curable adhesive and photocurable adhesive...Specific examples thereof include epoxy-type, acrylic-type, polyimide-type and synthetic-rubber-type adhesives and adhesive sheets."), spacers 17 (para [0088] - "convex pillars 17"), and a solidification inhibiting layer 18' (para [0072] - "The formation of solid film of the transparent electrode layer 18' makes is possible that the electroconductive auxiliary 
	wherein the solidification inhibiting layer 18' is provided between the sealant 95 and/or 99 and each of the spacers 17, and is configured to around each of the spacers 17 to inhibit spreading of the sealant 95 and/or 99 to the spacers 17 (Fig. 2 shows the spacers 17 that are physically separated from the sealant 95 and/or 99 by the transparent electrode layer 18'.).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1; AND the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0185539 A1 to Senokuchi et al.
Pub. No. US 2007/0161149 A1 to Lin et al.

Pub. No. US 2006/0226773 A1 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 July 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please be advised that non-elected withdrawn method claims may qualify to be rejoined as stipulated under line number 2 on page 4 of the Restriction Requirement.